cc: Hon. Kerry Louise Earley, District Judge
                         Oswaldo P. Lopez
                         Cole Marrow
                         Attorney General/Carson City
                         Franklin Dickens
                         Harold Wickham
                         Henry Hensel
                         Jenniff Nash
                         Oscar Menendez
                         Samantha Mahon
                         Todd Drake
                         Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    (.e,